DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 46 and 65-99 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Amoabediny et al (USPGpub 2017/0010259), teaches a fluidic device (referred to as a microfluidic electrochemical device in claim 1) comprising:
a fluidic layer (referred to as a microfluidic channel structure layer 110 in [0030] and illustrated in Figure 1) including a main channel (referred to as a reaction chamber 114 in [0030] and illustrated in Figure 1), 
a pair of sample channels (referred to as a plurality of microfluidic channels 111 and 112) fluidly coupled to the main channel (reaction chamber 114), 
the pair of sample channels being (111 and 113) configured to receive and introduce a sample material into the device (see [0030], which recites “plurality of microfluidic channels may include an antibody (Ab) channel 111, a wash buffer channel 112, and sample channel 113”), 
the sample material including an analyte (see [0083], which recites “transporting liquids from the inlet to the reaction chamber and to the outlet is a key step in the microfluidic immunoassay device … the fluidic control of 
a capture material (which corresponds to the functionalized surface of a microfabricated gold electrode) positioned in a portion of the main channel (reaction chamber 114) that is spaced from the pair of sample channels (111 and 113) (see [0033]), 
the capture material (which functionalizes the surface of the gold electrode) (the capture material is the substance that participates in an immunoreaction) having a three-dimensional matrix of receptors (referred to as a monoclonal osteocalcin antibody abl33612 in [0041]) therein configured to bond with the analyte (antigen) (see [0082], which recites “the magnitude of current response decreases over time due to the increased binding between antibody and antigen causing electron transfer resistance. However, no further decrease in current was observed after 5 min indicating saturated binding of the immunoreaction. Hence, during the electrochemical sensing measurement the electrode-on-chip was incubated in each antigen concentration for 5 min”); and 
an electronics layer (referred to as a an electrochemical sensor layer 100 in [0030] and illustrated in Figure 1) including electrodes (referred to as a reference electrode 102, an auxiliary electrode 103 and a working electrode 104 in [0030]) such that the electrodes are configured to measure an electrical resistance through a portion of the capture material (see [0011], which recites “analyzing the concentration of one or more bone turnover markers may involve comparing a measured current with a calibration curve”).

a fluidic layer (referred to as PDMS mold with microchannels in Figure 3a) including a main channel (referred to as a central channel 230), 
a pair of sample channels (referred to as inlet channels 225 in [00101] and illustrated in Figure 2H) fluidly coupled to the main channel (230), and 
the pair of sample channels (225) being configured to receive and introduce a sample material into the device (see [00101], which recites “the device 200 can comprise an inlet channel 225 connecting an inlet fluid port 210 to the central channel 230. The inlet channels and inlet ports can be used to introduce cells, agents (e.g. but not limited to, stimulants, drug candidate, particulates), air flow, and/or cell culture media into the mesochannel 250A and microchannel 250B” wherein the top portion of central channel 230 corresponds to the mesochannel 250A and the bottom portion of the central channel 230 corresponds to microchannel 250B), 
the sample material including an analyte (see [00347]); 
a capture material (which corresponds to a membrane 208, see [00392]) positioned in a portion of the main channel (see Abstract, which recites “The membrane(s) are configured to divide the central channel into at least one mesochannel and at least one microchannel”) that is spaced from the pair of sample channels (225); 
the capture material (208) having a three-dimensional matrix (referred to as a 3D biopolymer scaffold in [00167]) of receptors (referred to 
an electronics layer (referred to as an electric or electronic circuit in [00157]) including electrodes (see [0088], which recites “[t]he sensor 120 can be an electrode) such that the electrodes are configured to measure an electrical resistance through a portion of the capture material (see [0088], which recites “the sensor can be one or more microelectrodes which analyze electrical characteristics across the membrane (e.g. … resistance, …) to confirm the formation of an organized barrier […] across the membrane”).
Even though Amoabediny teaches a microfluidic device including an electronics layer 100 including electrodes (102, 103, and 104) positioned within the main channel 114 and even though Ingberg teaches a microfluidic device including an electronic layer including electrodes configured to measure electrical resistance across a membrane dividing the central channel 230 into two sub-channels, sub-channel 250A which corresponds to the top of the central channel 230 and sub-channel 250B which corresponds to the bottom of the central channel 230, neither Amoabediny nor Ingberg teaches or suggests a fluidic device including two or more electrode channels fluidly coupled to a main channel having electrodes positioned at least partially within the two or more electrode channels. 
In addition, Pavesi et al (‘How to embed three-dimensional flexible electrodes in microfluidic devices for cell culture applications’) teaches a microfluidic device μm nearby the culture chamber”, further see the conclusion in pager 1595, which recites “electrodes were vertical, facing the lateral walls of the culture chamber”). However, the teachings of Pavesi do not render the claim 46 obvious because there is no motivation or suggestion in cited the prior art that would have led one of ordinary skill in the art to modify Inberg or Amoabediny or to combine the teachings of Ingberg and Pavesi or of Amoabediny and Pavesi to arrive at the claimed invention. 
The feature of “two or more electrode channel channels fluidly coupled to the main channel having electrodes positioned at least partially within the two or more electrode channels” is to reduce the potential drop over the electrodes during electrophoresis (see [00237] of the specification of the instant application).
As a result, independent claim 46 is allowed because it is non-obvious and novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the independent claim 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 9 A.M. to 5 P.M. Monday through Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797